                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-9139 FMO (PLAx)                                   Date   December 27, 2019
 Title           Pedro Hernandez v. Synchrony Bank, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                           None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                         Prosecution

       Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. P. 4(m). Generally, a defendant must answer the complaint within 21 days after
service (60 days if the defendant is the United States). Fed. R. Civ. P. 12(a). The court may
dismiss the action prior to the 90 days, however, if plaintiff(s) has/have not diligently prosecuted
the action.

      In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the court, on its own motion, orders plaintiff(s) to show cause in writing on or before
January 2, 2020, why this action should not be dismissed as to these defendants, for lack of
prosecution. Pursuant to Fed. R. Civ. P. 78(b), the court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the filing
of:

X        An answer by the following defendants:
         Synchrony Bank GAPDC; Synchrony Bank Pay Pal Smart Conn;
         Synchrony Bank TJX COS
X        Plaintiff's application for entry of default pursuant to Fed. R. Civ. P. 55(a) :
         Synchrony Bank GAPDC; Synchrony Bank Pay Pal Smart Conn;
         Synchrony Bank TJX COS

on or before the date indicated above. Failure to file a timely response to this Order to Show
Cause shall result in the action or the above defendant(s) being dismissed for lack of prosecution
and for failure to comply with the orders of the court. See Local Rule 41; Fed. R. Civ. P. 4 &
41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

                                                                                  00         :    00

                                                         Initials of Preparer               cw


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
